ON PETITION FOR REHEARING
PER CURIAM:
The court has carefully considered the motion for rehearing and has called for further memoranda with respect to “assignment of error No. 1,” relating to the item of $3,981.27, included in the judgment against Ned Gill. It is clear that the disposition of this item of $3,981.27 depends upon findings of fact as to which we cannot find the trial court’s judgment to be clearly erroneous. The court’s pri- or determination with respect to this item cannot, therefore, be modified.
After full consideration the court concludes that the Petition for Rehearing must, in all respects, be denied.